Citation Nr: 1009671	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision rendered by the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO, in 
pertinent part, denied claims for service connection for 
hepatitis C and for a low back disability.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

Hepatitis C was not shown during the appellant's periods of 
honorable, active service or for many years thereafter, and 
the record contains no probative evidence that the 
appellant's current hepatitis C is causally related to those 
periods of active service or any incident therein.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

November and December 2007 letters from the RO satisfied 
these criteria.  In the November 2007 letter, the RO advised 
the Veteran of the basic criteria for service connection and 
explained VA's duties to assist him in obtaining evidence 
relevant to the claim.  The December 2007 letter advised the 
Veteran of the criteria for secondary service connection, 
e.g., what the evidence must show to establish that the 
current low back disability was caused by or aggravated by a 
service-connected disability.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  Compliance with the first Pelegrini 
II element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  Prior to initial adjudication of the Veteran's 
claim, the letter dated in December 2007 fully satisfied the 
duty to notify provisions regarding service connection 
claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  In addition, the RO obtained relevant service 
hospitalization records.  The Veteran supplied private 
treatment records from Centracare.  In addition, the RO has 
obtained relevant VA outpatient treatment records.  The 
Veteran has not referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided a VA examination in February 2008.  The VA examiner 
provided an addendum to the report in November 2008.  

The report of the February 2008 VA examination reflects that 
the examiner reviewed the Veteran's claims file, past medical 
records, past medical history, recorded his current 
complaints, and conducted an appropriate examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.   The Board 
therefore concludes that the examination is adequate for 
decision-making purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Legal Criteria for Service Connection Claims

The laws pertinent to the claims for service connection are 
as follows:  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

Hepatitis C Claim

In October 2007, the Veteran filed a claim seeking service 
connection for hepatitis C.  He contended that hepatitis C 
was incurred as a result of in-service surgeries.  In a 
December 2007 response to a VA letter, he also noted a 
history of receiving a tattoo in service.  He denied any 
other hepatitis C risk factors.  

The Veteran's service treatment records, including his 
service hospitalization records, are associated with the 
claims file.  They reflect that in 1970, he was treated for 
gonorrhea.  In May 1971, he injured his right shoulder while 
playing softball.  He underwent an open reduction with 
internal fixation to correct a right sided acromio-clavicular 
separation.  Later in July 1971, he injured his left leg, 
again while playing softball.  He fractured his left tibia 
and fibula and underwent a surgical closed reduction.  He 
suffered two pin tract infections in 1972, and was 
hospitalized in June 1972 due to delayed union of the tibia.  
In 1974, he underwent a medial meniscectomy of his left knee, 
after he injured it playing baseball.  

Private treatment records from January 1994 to December 2005 
do not show treatment for hepatitis C.  

In August 2005, the Veteran was diagnosed by VA with 
hepatitis C, after testing revealed the presence of hepatitis 
C viral RNA in his blood.  

The Veteran had an initial evaluation for hepatitis C at the 
VA clinic in February 2006.  At that time, the reported risk 
factors were surgery on his compound leg fracture in 1970-
1971, combat related blood exposure in 1970, intranasal drug 
use in 1980, multiple sexual partners or history of STDs in 
1970, exposure to other people's blood though skin/mucous 
membranes in 1970, tattoos/body piercing in 1992.  The 
pertinent assessment was that hepatitis C "was most likely 
infected over 20 years ago."  

The Veteran underwent a VA examination in February 2008.  
Following a review of the Veteran's claims file, and after 
conducting a history and physical examination, the examiner 
offered an opinion indicating that hepatitis C was less 
likely than not related to the Veteran's military service.  
In support of the opinion, the examiner stated that there 
were a variety of risk factors for contracting hepatitis C, 
but that receiving a tattoo in service was not a likely risk 
factor.  The examiner noted that blood transfusions were not 
shown in the service treatment records.  In a follow up 
conversation in December 2008, the examiner stated that due 
to the long time span between the diagnosis of an STD in 
service and the diagnosis of hepatitis C, the two events were 
unlikely related.  The examiner also noted that high risk 
sexual activity was a low risk factor for hepatitis C.  

The Board has reviewed this and other evidence of record, but 
finds, however that the preponderance of the evidence is 
against the claim.  In this regard, it is unclear what caused 
the Veteran's hepatitis C.  However, the weight of the 
probative evidence does not show a likely link to the 
Veteran's service.  Likely risk factors for hepatitis C, such 
as intravenous drug use, are not found in the Veteran's 
service treatment records.  The identified risk factors, 
including receiving a tattoo, undergoing surgeries, and 
receiving a STD during service have all been ruled out as 
unlikely sources of hepatitis C.  While the Board regrets 
that the Veteran is disabled due to hepatitis C, given this 
persuasive evidence, it cannot find that the evidence is so 
equally weighted as to afford the Veteran the benefit of the 
doubt and to grant service connection.  

The competent evidence in support of the claim comes from the 
Veteran's lay assertions that hepatitis C is due to service.  
His statements with respect to the risk factors experienced 
during service are inconsistent and tend to impeach his 
credibility before the Board.  For instance, in the February 
2006 VA clinic visit, the Veteran reported several risk 
factors for hepatitis C.  However, later in prosecuting his 
claim for VA benefits, he limited the selection of risk 
factors, and now alleges that he never reported the risk 
factors to the VA clinician.  The Board has no reason to 
doubt that the information provided by the Veteran when 
seeking treatment for the condition is accurate.  As a 
result, the Board finds his statements are afforded little 
probative weight.  

More critically, while the Veteran is certainly competent to 
discuss his observable symptoms, he is not shown to have the 
requisite expertise to render an opinion on an essentially 
medical determination.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)(Lay persons are not competent to opine as to 
medical etiology or render medical opinions.)  The veteran is 
certainly free, however, to testify as to his observable 
symptoms of hepatitis C.   Layno v. Brown, 6 Vet. App. 465, 
469 (1994)(Lay testimony is competent, however, to establish 
the presence of observable symptomatology and may provide 
sufficient support for a claim of service connection.)  
Determining the appropriate diagnosis of hepatitis C as well 
as establishing the most likely etiology of the disability, 
however, requires competent medical evidence.  

The Board has considered whether the evidence, pursuant to 38 
C.F.R. § 3.303(b) establishes continuity of symptomatology 
for a disability manifested by hepatitis C since service.  
Here, the Board finds that the preponderance of the evidence 
is against such a finding.  The Veteran alleges post-service 
treatment for hepatitis C and does not allege treatment for 
hepatitis C or symptoms of hepatitis C for many years since 
discharge from service.  

In sum, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. The preponderance is against the 
Veteran's claim, and it must be denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hepatitis C is denied.  


REMAND

The Board finds that there is conflicting evidence of record 
as to the current severity of the Veteran's low back 
disability as well as most likely etiology of the claimed 
condition.  As such, remand is warranted for a clarifying 
medical examination and opinion.  

The Veteran alleges that a low back condition was incurred in 
1994 and is due to his service-connected left leg and knee 
disabilities.  He further contends that one of his legs is 
shaped differently from the other, and over time, the leg 
condition put a strain on his back.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Here, there is conflicting medical evidence addressing 
whether the service-connected left leg and knee disability 
causes a low back disability.  In addition, there is 
insufficient evidence of record as to whether the service-
connected disabilities aggravate the low back condition.  

For example, the Veteran underwent a VA examination in 
February 2008.  Therein, he reported a history of back pain 
since 2004 and worsening pain for the past twelve months.  On 
physical examination, pain was diffuse over the entire lumbar 
region, with the right being greater than left.  He also had 
intermittent pain with prolonged standing, sitting, walking, 
bending, or lifting.  X-rays revealed minimal degenerative 
spurring in the lumbar spine.  The diagnosis was chronic 
strain and mild degenerative disc disease.  

During the examination of the left knee and leg, the examiner 
noted the Veteran's use of a cane, but noted no impairment of 
gait, or significant limping observed when not using a cane.  
Leg length was symmetrical.  There was normal leg strength on 
flexion and extension, as well as normal strength when toe 
walking, heel walking, or squatting.  

Following the examination, the examiner opined that it was 
less likely than not that the low back condition was caused 
by or the result of the service-connected left leg and knee 
disabilities.  The examiner noted that there was no objective 
clinical evidence of limping, gait impairment or leg length 
discrepancy.  The examiner also noted that the Veteran's 26-
year career as a truck driver, whereby he was forced to sit 
for long periods of time, in conjunction with his obesity, 
were the most likely causes of the low back condition.  

When the Veteran was examined by private physician R. E., 
Jr., M.D. in October 2008, the examiner noted that the left 
knee had good range of motion, but had strong deformities 
secondary to trauma and surgeries in service.  The physician 
opined that he strongly believed that the low back condition 
was secondary to the Veteran's knee problems.  The examiner 
noted the Veteran's history of work as a truck driver and 
also noted that he was overweight, but found more significant 
the surgeries in service and the multiple infections of 
osteomyelitis.  He also noted that the Veteran had no history 
of low back trauma.  Therefore, he opined, the chronic back 
pain was "very significantly associated" with his left knee 
condition.  

In November 2008, the VA examiner reviewed the private 
physician's examination report but noted a differing 
interpretation as to the physical examination findings and 
the likely etiology of the low back condition.  Again, while 
an opinion was offered as to the cause of the low back 
condition, no opinion was rendered on the question of 
aggravation.  

Given the apparent inconsistencies as to the current effect 
of the left knee/leg conditions on the low back condition, as 
well as the lack of competent medical evidence addressing 
whether the low back condition is aggravated by the service-
connected disabilities, the Board finds that additional 
examination is warranted.  

In addition, the Veteran's records regarding in-service 
surgical treatment were not of record at the time the VA and 
private medical examinations were conducted.  As such, the 
Board finds that a review of these documents would aid the 
examiner in rendering an informed opinion that takes into 
account the history of treatment in service.  

Accordingly, this matter is REMANDED for the following 
action:  

1.	Schedule the Veteran for a VA 
orthopedic examination for purposes of 
determining the current nature, extent 
and etiology of the claimed low back 
disability.  By necessity, the physical 
examination should include clinical 
findings on the current severity of the 
service-connected left knee and leg 
disabilities.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  A notation to the 
effect that this record review took 
place must be included in the report of 
the examiner(s).  All appropriate tests 
and studies (and consultations, if 
warranted) should be accomplished, and 
all clinical findings should be 
reported in detail.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached 
in the examination report.  
	



The examiner should offer an opinion as 
to the following:  

a.  Is it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that any low back condition 
is due to service-connected left knee 
and leg disabilities?  

b.  Is it is at least as likely as not 
that a low back disability is aggravated 
by service-connected left knee and leg 
disabilities?  

If a low back condition is found to be 
aggravated by a service-connected left 
knee or leg disability, the examiner 
should, to the extent possible, describe 
the baseline level of the low back 
condition prior to any such aggravation 
by the service-connected disability.

2.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claim in light of 
all pertinent evidence and legal 
authority.  

3.  If the benefits sought on appeal 
remain denied, the RO/AMC must furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's/AMC's determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


